DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because 
Figures 2-6: The figures appear to be CAD models which is not proper. Due to this, there appears to be grayscale in the figures. See 37 CFR 1.84(a)(1) and 1.84(b)(1).
Figure 7-19: The figures contain solid black shading which is not permitted. See 37 CFR 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 15, there is no antecedent basis for the limitation “the main wellbore” and “the lateral wellbore”. 

	Claims 16-30 are also rejected under this statute because the claims depend from claim 15. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-28 and 31-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gondouin (U.S. Patent No. 5462120).
In regards to claim 1, Gondouin teaches a y-block (13; Figs. 1c, 2a,d), comprising:
 a housing (15) having a first end (uphole end of 15; Figs. 2a,d) and a second opposing end (downhole end of 15; Figs. 2a,d); 
a single first bore extending into the housing from the first end (a bore extends into the housing 15), the single first bore defining a first centerline (bore of housing 15  defines a centerline as shown in the annotated version of figure 1c below); and 
second (left bore extending from 15; Fig.1c) and third (right bore extending from 15) separate bores extending into the housing (15) and branching off from the single first bore (bore of 15), the second bore defining a second centerline and the third bore defining a third centerline (left and right bores have centerlines as shown in the annotated version of figure 1c below), wherein the second and third centerlines are angled relative to one another (the left and right bores are angled relative to one another; Figs.1c, 2a.).  

    PNG
    media_image1.png
    809
    431
    media_image1.png
    Greyscale

Figure 1c (annotated)

In regards to claim 2, Gondouin teaches the y-block as recited in Claim 1, wherein the second centerline is angled relative to the first centerline (as shown below in the annotated version of figure 1c).  

    PNG
    media_image1.png
    809
    431
    media_image1.png
    Greyscale

Figure 1c (annotated)


In regards to claim 3, the Gondouin teaches the y-block as recited in Claim 2, wherein the third centerline is angled relative to the first centerline (as shown in the annotated version of figure 1c).  

    PNG
    media_image1.png
    809
    431
    media_image1.png
    Greyscale

Figure 1c (annotated)


In regards to claim 4, Gondouin teaches the y-block as recited in Claim 3, wherein the second centerline has a greater angle (θ) between itself and the first centerline than an angle (α) between the third centerline and the first centerline (As shown below, the second centerline is angled  at an angle greater than the angle of the third centerline relative to the first centerline. Furthermore, figure 2d also illustrates this angle relationship between the second centerline (left bore) and third center (right bore).).

    PNG
    media_image1.png
    809
    431
    media_image1.png
    Greyscale

Figure 1c (annotated)
  

In regards to claim 5, Gondouin teaches the y-block as recited in Claim 4, wherein the second bore is a main leg bore (left leg extending from left bore; Fig.2a) and the third bore is a lateral leg bore (right leg extending from right bore; Fig.2a).  

In regards to 6, Gondouin teaches the y-block as recited in Claim 1, wherein the second bore has a diameter (d2) (the left bore has a diameter; Fig. 1c) and the third bore has a diameter (d3) (the right bore has a diameter), and further wherein the diameter (d2) is the same as the diameter (d3) (the casing shoe is drilled out and two short smaller diameter twin deviated holes are drilled through the bottom of the vertical well; Col. 5 lines 54-58 ).

    PNG
    media_image1.png
    809
    431
    media_image1.png
    Greyscale

Figure 1c (annotated)
  

In regards to claim 7, Gondouin teaches the y-block as recited in Claim 6, wherein the second bore (the left bore extending from the single first bore of the housing 15; Fig. 1c, 2a),  has a first portion having the diameter (d2) (as shown below in the annotated version of figure 2a) and a second portion having a greater diameter (d2’) (as shown below).  

    PNG
    media_image2.png
    812
    670
    media_image2.png
    Greyscale

Figure 2a

In regards to claim 8, Gondouin teaches the y-block as recited in Claim 7, wherein the second portion is located between the first portion and the single first bore (upper end of the second portion lies between the first portion and the single first bore of housing 15 as shown below).  

    PNG
    media_image2.png
    812
    670
    media_image2.png
    Greyscale

Figure 2a (annotated)

In regards to claim 9, Gondouin teaches the y-block as recited in claim 8, wherein a length (L2) of the second portion is at least two times a length (L1) of the first portion (The length of the second portion is at least two limes the length of the first portion as shown below. Furthermore, the relative locations of such structures are largely arbitrary selections such that the relative lengths between them have a very high degree of variance based on user selection. ).  

    PNG
    media_image2.png
    812
    670
    media_image2.png
    Greyscale

Figure 2a (annotated)

In regards to claim 10, Gondouin teaches the y-block as recited in Claim 1, wherein the second (left bore extending from 15; Fig.1c) and third (right bore extending from 15; Fig.1c) bores overlap one another proximate the single first bore (left bore and right bore overlap at a junction in the downhole end of the bore of housing 15 ; Fig. 1c).  

In regards to claim 11, Gondouin teaches the y-block as recited in Claim 10, wherein a shared interior wall of the second and third bores comes to a sharp point at a location wherein the second and third bores overlap one another (as shown below in the annotated version of figure 1c).

    PNG
    media_image3.png
    528
    391
    media_image3.png
    Greyscale

Figure 1c (annotated)

In regards to claim 12, Gondouin teaches the y-block as recited in claim 10, wherein a shared interior wall of the second and third bores comes to a blunt stress relief point  (14) at a location wherein the second and third bores overlap one another (Fig. 4b).  



In regards to claim 15, Gondouin teaches a multilateral junction, comprising:
 a y-block (13; Figs. 1c, 2a,d), the y-block including; 
a housing (15) having a first end (uphole end of 15; Figs. 2a,d) and a second opposing end (downhole end of 15; Figs. 2a,d); 
a single first bore extending into the housing from the first end (a bore extends into the housing 15), the single first bore defining a first centerline (bore of housing 15  defines a centerline as shown in the annotated version of figure 1c below); and 
second (left bore extending from 15; Fig.1c) and third (right bore extending from 15) separate bores extending into the housing (15) and branching off from the single first bore (bore of 15), the second bore defining a second centerline and the third bore defining a third centerline (left and right bores have centerlines as shown in the annotated version of figure 1c below), wherein the second and third centerlines are angled relative to one another (the left and right bores are angled relative to one another; Figs.1c, 2a.).  

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)

 a main bore leg coupled to the second bore for extending into the main wellbore (left leg extending from left bore; Fig.2a); and
a lateral bore leg coupled to the third bore for extending into the lateral wellbore (right leg extending from right bore; Fig.2a).  


In regards to claim 16, Gondouin teaches the multilateral junction as recited in claim 15, wherein the main bore leg and the lateral bore leg are threadingly engaged with the y-block (the main leg and lateral leg are engaged via spherical seal union joint 21 which has a threaded connection; Fig. 2a,b).  

In regards to claim 17, Gondouin teaches the multilateral junction as recited in claim 15, wherein the second bore and the third bore each include only a single straight centerline (as shown below).

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)
In regards to claim 18, Gondouin teaches the multilateral junction as recited in claim 15,
wherein the second centerline is angled relative to the first centerline (as shown below in the annotated version of figure 1c).  

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)






In regards to claim 19, Gondouin teaches the multilateral junction as recited in claim 18, 
wherein the third centerline is angled relative to the first centerline (as shown in the annotated version of figure 1c).    

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)






In regards to claim 20, Gondouin teaches the multilateral junction as recited in Claim 19, 
wherein the second centerline has a greater angle (θ) between itself and the first centerline than an angle (α) between the third centerline and the first centerline (As shown below, the second centerline is angled  at an angle greater than the angle of the third centerline relative to the first centerline. Furthermore, figure 2d also illustrates this angle relationship between the second centerline (left bore) and third center (right bore).).

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)


In regards to claim 21, Gondouin teaches the multilateral junction as recited in claim 20, wherein the second bore is a main leg bore (left leg extending from left bore; Fig.2a) and the third bore is a lateral leg bore (right leg extending from right bore; Fig.2a).  

In regards to claim 22, Gondouin teaches the multilateral junction as recited in claim 15, wherein the second bore has a diameter (d2) (the left bore has a diameter; Fig. 1c) and the third bore has a diameter (d3) (the right bore has a diameter), and further wherein the diameter (d2) is the same as the diameter (d3) (the casing shoe is drilled out and two short smaller diameter twin deviated holes are drilled through the bottom of the vertical well; Col. 5 lines 54-58).

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)
In regards to claim 23, Gondouin teaches the multilateral junction as recited in Claim 22, 
wherein the second bore (the left bore extending from the single first bore of the housing 15; Fig. 1c, 2a),  has a first portion having the (d2) (as shown below in the annotated version of figure 2a) and a second portion having a greater diameter (d2’) (as shown below).  

    PNG
    media_image5.png
    812
    670
    media_image5.png
    Greyscale

Figure 2a (annotated)



In regards to claim 24, Gondouin teaches the multilateral junction as recited in Claim 23,  wherein the second portion is located between the first portion and the single first bore (the upper end of the second portion lies between the first portion and the single first bore of housing 15 as shown below).  

    PNG
    media_image5.png
    812
    670
    media_image5.png
    Greyscale

Figure 2a (annotated)


In regards to claim 25, Gondouin teaches the multilateral junction as recited in Claim 24, wherein a length (L2) of the second portion is at least two times a length (L1) of the first portion (the length of the second portion is at least two limes the length of the first portion as shown below).  

    PNG
    media_image2.png
    812
    670
    media_image2.png
    Greyscale

Figure 2a (annotated)
  

In regards to claim 26, Gondouin teaches the multilateral junction as recited in claim 15, wherein the second (left bore extending from 15; Fig.1c) and third (right bore extending from 15; Fig.1c) bores overlap one another proximate the single first bore (left bore and right bore overlap at a junction in the downhole end of the bore of housing 15 ; Fig. 1c).  

In regards to claim 27, Gondouin teaches the multilateral junction as recited in claim 26, wherein a shared interior wall of the second and third bores comes to a sharp point at a location wherein the second and third bores overlap one another (as shown below in the annotated version of figure 1c).

    PNG
    media_image3.png
    528
    391
    media_image3.png
    Greyscale

Figure 1c (annotated)

.  
In regards to claim 28, Gondouin teaches the multilateral junction as recited in claim 26, wherein a shared interior wall of the second and third bores comes to a blunt stress relief point (14) at a location wherein the second and third bores overlap one another (Fig. 4b).  

In regards to claim 31, Gondouin teaches a well system, comprising: 
  a main wellbore (left wellbore branch; Fig. 2a);
 a lateral wellbore (right wellbore branch; Fig. 2a) extending from the main wellbore; and 
a multilateral junction (Fig. 1c, 2a) positioned at an intersection of the main wellbore and the lateral wellbore, the multilateral junction including; 
a y-block (13; Figs. 1c, 2a,d), the y-block including; 
a housing (15) having a first end (uphole end of 15; Figs. 2a,d) and a second opposing end (downhole end of 15; Figs. 2a,d); 
a single first bore extending into the housing from the first end (a bore extends into the housing 15), the single first bore defining a first centerline (bore of housing 15  defines a centerline as shown in the annotated version of figure 1c below); and 
second (left bore extending from 15; Fig.1c) and third (right bore extending from 15) separate bores extending into the housing (15) and branching off from the single first bore (bore of 15), the second bore defining a second centerline and the third bore defining a third centerline (left and right bores have centerlines as shown in the annotated version of figure 1c below), wherein the second and third centerlines are angled relative to one another (the left and right bores are angled relative to one another; Figs.1c, 2a.).  

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)

 a main bore leg coupled to the second bore for extending into the main wellbore (left leg extending from left bore; Fig.2a); and
a lateral bore leg coupled to the third bore for extending into the lateral wellbore (right leg extending from right bore; Fig.2a).  


In regards to claim 32., Gondouin teaches the well system as recited in Claim 31, wherein the main bore leg and the lateral bore leg are threadingly engaged with the y-block (the main leg and lateral leg are engaged via spherical seal union joint 21 which has a threaded connection; Fig. 2a,b).  
.  
In regards to claim 33, Gondouin teaches the well system as recited in claim 31, wherein the second bore and the third bore each include only a single straight centerline (as shown below).

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)
In regards to claim 34, Gondouin teaches the well system as recited in Claim 31, wherein the second centerline is angled relative to the first centerline and the third centerline is angled relative to the first centerline wherein the second centerline is angled relative to the first centerline (as shown below in the annotated version of figure 1c).  

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)


In regards to claim 35, Gondouin teaches the well system as recited in Claim 34, wherein the second centerline has a greater angle (θ) between itself and the first centerline than an angle (α) between the third centerline and the first centerline wherein the second centerline has a greater angle (θ) between itself and the first centerline than an angle (α) between the third centerline and the first centerline (As shown below, the second centerline is angled  at an angle greater than the angle of the third centerline relative to the first centerline. Furthermore, figure 2d also illustrates this angle relationship between the second centerline (left bore) and third center (right bore).).

    PNG
    media_image4.png
    809
    431
    media_image4.png
    Greyscale

Figure 1c (annotated)

.  


In regards to claim 36, Gondouin teaches the well system as recited in claim 31,
wherein the second bore (the left bore extending from the single first bore of the housing 15; Fig. 1c, 2a),  has a first portion having the (d2) (as shown below in the annotated version of figure 2a) and a second portion having a greater diameter (d2’) (as shown below).  

    PNG
    media_image5.png
    812
    670
    media_image5.png
    Greyscale

Figure 2a (annotated)


In regards to claim 37, Gondouin teaches the well system as recited in Claim 36, wherein the second portion is located between the first portion and the single first bore  (the upper end of the second portion lies between the first portion and the single first bore of housing 15 as shown below).  

    PNG
    media_image5.png
    812
    670
    media_image5.png
    Greyscale

Figure 2a (annotated)  


In regards to claim 38, Gondouin teaches the well system as recited in claim 31, wherein the second (left bore extending from 15; Fig.1c) and third (right bore extending from 15; Fig.1c) bores overlap one another proximate the single first bore (left bore and right bore overlap at a junction in the downhole end of the bore of housing 15 ; Fig. 1c).  

In regards to claim 39, Gondouin teaches the well system as recited in Claim 38, wherein a shared interior wall of the second and third bores comes to a sharp point at a location wherein the second and third bores overlap one another (as shown below in the annotated version of figure 1c).

    PNG
    media_image6.png
    528
    391
    media_image6.png
    Greyscale

Figure 1c (annotated)  

In regards to claim 40, Gondouin teaches the well system as recited in claim 38, wherein a shared interior wall of the second and third bores comes to a blunt stress relief point at a location wherein the second and third bores overlap one another wherein a shared interior wall of the second and third bores comes to a blunt stress relief point  (14) at a location wherein the second and third bores overlap one another (Fig. 4b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gondouin (U.S. Patent No. 5462120) in view of Crews (U.S. Patent No. 3542404).
In regards to claim 13,  Gondouin teaches the y-block as recited in Claim 1.
 Gondouin is silent regarding wherein the third bore includes a box joint at the second opposing end.  
Crews discloses downhole tubulars that are commonly equipped with a box connection (the threaded pin and box connection 223, 242; Fig. 9, Col. 4 lines 68-70).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Gondouin with the connection mechanism of Crews to form a high pressure seal between tubular structures (Col. 4 lines 68-70). Furthermore, modifying the connection mechanism of Gondouin with the threaded pin and box joint of Crews would require simple substitution of the generic connection mechanism of Gondouin for the threaded pin and box joint of Crews because both connection mechanisms are well-known art-recognized equivalents and yield the same predictable results of allowing tubular structures to be connected. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)
In light of the modification above, the combination of Gondouin and Crews teaches wherein the third bore includes a box joint at the second opposing end.  

In regards to claim 14, in light of the modification made above, the combination of Gondouin and Crews teaches the y-block as recited in claim 13, wherein the second bore includes a pin joint at the second opposing end (Gondouin discloses a second bore (left bore extending from 15; Fig.1c ) with a joint 12 for connecting other tubulars (Fig. 2a). Crews discloses the threaded pin and box connection 223, 242 to allow tubulars to connect; Fig. 9, Col. 4 lines 68-70).  



In regards to claim 29, Gondouin teaches the multilateral junction as recited in claim 15.
Gondouin is silent regarding wherein the third bore includes a box joint at the second opposing end.  
Crews discloses downhole tubulars that are commonly equipped with a box connection (The threaded pin and box connection 223, 242; Fig. 9, Col. 4 lines 68-70).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Gondouin with the connection mechanism of Crews to form a high pressure seal between tubular structures (Col. 4 lines 68-70). Furthermore, modifying the connection mechanism of Gondouin with the threaded pin and box joint of Crews would require simple substitution of the generic connection mechanism of Gondouin for the threaded pin and box joint of Crews because both connection mechanisms are art-recognized equivalents and yield the same predictable results of allowing tubular structures to be connected. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)
In light of the modification above, the combination of Gondouin and Crews teaches wherein the third bore includes a box joint at the second opposing end.  

In regards to claim 30, in light of the modification made above, the combination of Gondouin and Crews teaches the multilateral junction as recited in claim 29, wherein the second bore includes a pin joint at the second opposing end (Gondouin discloses a second bore (left bore extending from 15; Fig.1c ) with a joint 12 for connecting other tubulars (Fig. 2a). Crews discloses the threaded pin and box connection 223, 242 to allow tubulars to connect; Fig. 9, Col. 4 lines 68-70).    

Conclusion
	Prior art not relied upon but pertinent to the instant case:
	Tunget (U.S. Publication No. 20130306324) drawn to a system with a plurality of wells through a single main bore.

	Steele (U.S. Publication No. 20050241830) drawn to a wellbore junction system comprising laterally legs branching from a main wellbore.

	Ohmer (U.S. Patent No. 6283216) drawn to multilateral completion system comprising branching wells from a parent well.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676